 TRADE WINDS MOTOR HOTEL & RESTAURANT567Trade Winds Motor Hotel & RestaurantandBuildingServiceEmployees'InternationalUnion, Local No. 245, AFL-CIO,Petitioner.Case No. 16-RC-3196. January 9, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles H. Steere, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fam'ine].1.The Employer is an operation owned by one Robert Mitchell, A, hobuilt it in 1958 or 1959. It does business under the name of "'1"ieTrade Winds Motor Hotel and Restaurant." In fact Mitchell operatesonly the motel portion and leases to one Don Fuiiston the restaurantand a banquet hall.Funston pays, as rent to Mitchell, 5 percent ofhis gross revenues from the restaurant operation and 25 percent of hisgross revenues from the banquet hall operation.Under the terms ofthe lease, Funston may not place any signs upon the building orpremises except signs which contain the words "Trade Winds" with-out the prior written consent of the lessor.Both operations share thesame parking facilities.In 1961 the gross dollar volume of revenue received by Mitchellfrom the rental of motel rooms amounted to $461,013 and from therental of the leased space to Funston amounted to another $32,575.The parties also stipulated that Mitchell received another $2,515.67from miscellaneous sources (postcards and travelers checks).Mitchelltestified that in any given year he makes purchases in the amount of$500 to $600 directly from out of State and also does business withAmerican Express and Carte Blanche to the extent of 10 to 15 percentof his gross volume of business (which would amount to $45,000 to$68,000 in 1961).As part of his business he makes reservations for hisguests anywhere in the United States. Funston's operations receiveda gross volume of revenue somewhere in the $450,000 to $500,000 rangein 1961.1The total annual revenue of the enterprises is thereforewell over $500,000, about half of which goes to Mitchell and the otherhalf to Funston.'Althoughno directtestimonywas given as to Funston's receipts,the record reveals thefollowing$4,623 to Mitchellas repayment of a loan and this amountedto 1 percentof his grossrevenuesfrom the restaurant,his rentalfor therestaurant wouldappear to be approximately $23,000 (5 percentof $460,000)leaving some$9,000 of rentalpayments from the grossrevenuesfor the banquet hall (25 percentof which would be$9,000, or$36,000 of grossrevenues from the banquet ball).140 NLRB No. 60. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing, we find that the operations of theEmployer affect commerce within the meaning of the Act .2We findfurther, though Mitchell's gross volume of revenues received in 1961fell short of the Board's standard for the hotel industry,' that, underthe circumstances of this case, it will effectuate the policies of the Actfor the Board to assert jurisdiction herein.The enterprise in this case,albeit separately operated by Mitchell and Funston, is held out to thepublic as one single integrated enterprise, i.e., TradeWinds MotorHotel and Restaurant, the name under which Mitchell admittedlydoes business and which the restaurant may not change withoutMitchell's permission.The operations occupy a common situs, sharethe same parking facilities, serve essentially the same class of custom-ers, and supplement each other. In view of these factors, we findthat the impact exerted upon commerce of a labor dispute at the Em-ployer's operation is certainly equal to, if not appreciably greaterthan, that exerted by the normal motel operation with gross revenuesof $500,000, over which we are required to assert jurisdiction.'Ac-cordingly, we shall assert jurisdiction over the Employer's operations.In exercising jurisdiction herein, we are not departing from our pol-icy, applied in normal cases, to utilize the jurisdictional standards asthe dividing line between assertion and nonassertion without regard tothe closeness of the actual amount to the minimum set by the standardin question.'We are merely finding in an unusual case that it is not"subversive" of the standards to assert jurisdiction where there is asubstantial effect upon commerce notwithstanding the fact thatMitchell's revenues separately fall below the standards in monetaryvalues2.The labor organizations' involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section2(6) and (7) of the Act.4.We find, in accordance with the stipulation of the parties, thefollowing unit constitutes a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act :2Floridan Hotel of Tampa, Inc,124 NLRB 261$ Ibid.AIbid.,LaborManagement RelationsAct of 1947,as amended,Section 14(c) (1).6 See, for example,Charles and Henry Berterman d/b/a Western Machine&Tool Com-pany,115 NLRB 9786Cf.NLRB. v.W B. Jones Lumber Company, Inc,245 F 2d 388 (CA 9)7Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, LocalNo. 135, was permitted to intervene in the proceedings.On December 21, 1962, the Inter-venor filed a motion requesting the Board to reopen the record and remand the proceed-ings to the Regional Director for the taking of additional evidence on the jurisdictionalissue,which evidence,italleges,will demonstrate that the Employer's operationssatisfythe Board's jurisdictional standards.In view of our determinationthat it will effectuatethe policiesof the Actto assert jurisdiction over the Employer's operationson the basis ofthe existing record,we deny the motion. EASTERN CAMERA AND PHOTO CORP.569All building service employees, including maids, porters, yardmen,window washers, PBX operators, desk clerks, combination desk clerksand PBX operators, and laundry help; excluding all office clerical em-ployees, engineers, professional employees, watchmen, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RGDGERS, dissenting:.I am not persuaded that the factors relied upon by my colleagueswarrant the departure from Board policy.As the Employer's grossrevenues do not meet the Board's minimum standard of $500,000 forthe hotel industry, I would not assert jurisdiction. I would, however,grant the Intervenor's motion to remand the case for a further hear-ing on the question of jurisdiction.Eastern Camera and Photo Corp.andDistrict 65, Retail,Whole-sale and Department Store Union,AFL-CIO,Petitioner.CaseNo. 2-RC-12030. January 9, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Julius Altman,a hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all office clerical, stockcontrol, production, maintenance, and sales employees at the Em-ployer's main store in Hempstead, New York, and 11 subsidiaries,located in the counties of Queens, Nassau, and Suffolk, excluding theHempstead store manager and other customary classifications.TheEmployer would also exclude all the other store managers and assist-ant managers, audiovisual employees, the manager and assistant man-ager of camera repair, the stock control manager, the photofinishing140 NLRB No. 58.